NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0011-17T2

MICHAEL A. D'ANTONIO,

          Plaintiff-Appellant,

v.

RETAINED REALTY, INC.
NETWORK TRUCKING, and
BERGEN COUNTY SHERIFF'S
DEPARTMENT,

          Defendants-Respondents,

and

PATRICIA EGAN,

     Defendant.
_____________________________

                    Submitted January 24, 2019 – Decided February 11, 2019

                    Before Judges Reisner and Mawla.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. L-4562-15.

                    Michael A. D'Antonio, appellant, pro se.
            The Weir Law Firm, LLC, attorneys for respondent
            Retained Realty, Inc. (Richard A. Epstein, on the brief).

            George W. Wright & Associates, attorneys for
            respondent Network Trucking (Narinder S. Parmar, on
            the brief).

            The Law Offices of Richard Malagiere, PC, attorneys
            for respondent Bergen County Sheriff's Department
            (Leonard E. Seaman, of counsel and on the brief).

PER CURIAM

      Plaintiff Michael A. D'Antonio appeals from a February 21, 2017 order

granting summary judgment in favor of defendants Retained Realty, Network

Trucking, and the Bergen County Sheriff's Department. He also appeals from

an April 7, 2017 order denying reconsideration. Our review of the summary

judgment order is de novo. Globe Motor Co. v. Igdalev, 225 N.J. 469, 479

(2016).   We review the denial of reconsideration for abuse of discretion.

Cummings v. Bahr, 295 N.J. Super. 374, 384 (App. Div. 1996). After reviewing

the record, we find no legal error in the summary judgment order and no abuse

of discretion in the order denying reconsideration. We affirm substantially for

the reasons stated in the written opinions issued by Judge Estela M. De La Cruz

on February 21, 2017, and April 7, 2017.

      The background facts are set forth in detail in Judge De La Cruz's opinion

and need not be repeated here. The Chancery Division entered a final judgment

                                                                        A-0011-17T2
                                       2
of foreclosure in 2012, and plaintiff's property was sold at a sheriff's sale. The

successful bidder assigned the property to Retained Realty, which in turn evicted

plaintiff from the foreclosed premises in 2014. In a subsequent Law Division

action, plaintiff claimed that some of his property was lost or damaged during

the 2014 eviction. Judge De La Cruz dismissed plaintiff's claims and ordered

plaintiff to reimburse Retained Realty for the security deposit and rent he

wrongfully collected from a tenant after the sheriff's sale. This appeal followed.

      In addressing plaintiff's appeal, we first note its limited scope. By order

dated January 29, 2018, we specifically barred plaintiff from pursuing an appeal

of the 2012 foreclosure judgment, an appeal that would have been years out of

time. However, contrary to our order, much of plaintiff's appellate brief focuses

on alleged errors in the foreclosure action. Plaintiff's remaining arguments are

without sufficient merit to warrant discussion, except as noted in the following

brief comments. R. 2:11-3(e)(1)(E).

      We agree with Judge De La Cruz that Retained Realty is not liable for

alleged wrongdoing by Network Trucking, the independent contractor it hired

to move plaintiff's possessions out of the foreclosed premises and into a storage

facility. See Bahrle v. Exxon Corp., 145 N.J. 144, 156 (1996). Plaintiff's claims

against Network Trucking are barred because he missed the ninety-day statutory


                                                                          A-0011-17T2
                                        3
time limit for filing a claim against a moving company. See N.J.S.A. 45:14D-

12(b). Plaintiff's claims against Network Trucking for allegedly missing items

are also barred by the terms of two releases he signed at the conclusion of the

eviction. Plaintiff's Notice of Tort Claim against the Bergen County Sheriff's

Office was defective in failing to state the value of the goods allegedly lost or

damaged in the move. See N.J.S.A. 59:8-4(f). Plaintiff also failed to present

the trial court with legally competent evidence of the value of the allegedly lost

or damaged items.

      Affirmed.




                                                                          A-0011-17T2
                                        4